Citation Nr: 1027748	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
patellofemoral syndrome, with arthritis.

2.  Entitlement to a rating in excess of 20 percent for left 
patellofemoral syndrome, with arthritis.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1973, and from January to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO, inter alia, 
increased the ratings for patellofemoral syndrome affecting the 
right and left extremities to 10 percent, each, effective March 
15, 2005 (the date of claim for increase).  In August 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2006.

In a March 2008 rating decision, the RO increased the ratings for 
his knee disabilities to 20 percent, each, effective March 15, 
2005.  As higher ratings for the Veteran's knee disabilities are 
available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims for higher ratings 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A December 2008 letter informed 
the Veteran that his hearing was scheduled for a date in 
January 2009.   The Veteran failed to report for the scheduled 
hearing.  However, the hearing notification was not returned by 
the U.S. Postal Service as undeliverable, and the Veteran has not 
requested rescheduling of the hearing.  As such, his Board 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).  

In May 2009, the Board remanded the claims on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested actions, the AMC 
continued to deny each claim (as reflected in a May 2010 
supplemental SOC (SSOC)), and returned these matters to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been accomplished.

2.  Pertinent to the March 2005 claim for increase, the Veteran's 
service-connected right knee disability, shown to involve 
arthritis, has been manifested by right knee motion ranging from 
normal (to 0 degrees) on extension (with an isolated complaint of 
end-stage pain from 30 to 0 degrees) to no less than 110 degrees 
on flexion (with pain at 80 degrees), and complaints of chronic 
pain, and weakness.

3.  Pertinent to the March 2005 claim for increase, the Veteran's 
service-connected left knee disability, shown to involve 
arthritis, has been manifested by right knee motion ranging from 
normal (to 0 degrees) on extension (with an isolated complaint of 
end-stage pain fron30 to 0 degrees), to no less than 110 degrees 
on flexion (with pain at 80 degrees), and complaints of chronic 
pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right 
patellofemoral syndrome, with arthritis, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.31, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 20 percent for left 
patellofemoral syndrome, with arthritis, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.31, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for increase, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The July 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of the March 2005 
letter.  

A March 2006 post-rating letter provided the Veteran with general 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The December 2005 SOC and June 2009 letter 
set forth potentially applicable rating criteria for evaluating 
the Veteran's knee disabilities.  After issuance of the above-
described notice, and opportunity for the Veteran to respond, the 
May 2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, 
private treatment records, and the reports of May 2005 and 
November 2007 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with either claim, prior 
to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted (for 
each knee) for different time periods.   

The 20 percent rating for each knee-characterized as 
patellofemoral syndrome-has been assigned under Diagnostic Code 
5260, indicating that the disabilities are being evaluated on the 
basis of limited flexion.  However, as evidenced below, the 
disabilities have been shown to involve arthritis.  Hence, all 
applicable criteria and considerations pertinent to evaluating 
arthritis will be addressed. 

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved (here, DCs 5260, and 5261).  

Standard range of knee motion is from 0 degrees (on extension) to 
140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion 
limited to 60 degrees.  A rating of 10 percent requires 
limitation of flexion to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 40 
percent requires limitation of extension to 30 degrees, and a 
rating of 50 percent requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying scheduler criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent facts in light of the above, the Board 
finds the record presents no basis, at any point pertinent the 
March 2005 claim for increase, for assignment of a rating higher 
than 20 percent for either the right or the left knee.

In a January 2005 letter, C.D.M., M.D., indicated that the 
Veteran's limitations regarding his knees were related to the 
degree to which he used them.  It was noted that if the Veteran 
did significant walking, he would be uncomfortable for about a 
week afterwards.  Dr. M. recommended that the Veteran limit his 
moderate or strenuous physical activities.

On VA examination in May 2005, it was noted that the Veteran was 
employed and had lost no time at work because of his condition.  
The Veteran reported frequent flare-ups on a monthly basis that 
rendered him incapacitated.  He said that the flare-ups reduced 
his functional capacity by approximately 50 percent, and they 
were relieved with rest and nonsteroidal medications.  It was 
noted that the Veteran's ability to perform strenuous activities 
was affected by his knee conditions.

Examination revealed no deformity, swelling, erythema, or 
effusion of either knee.  There was no point tenderness to 
palpation.  McMurray's sign was negative.  There was no laxity to 
varus or valgus stress.  The anterior drawer was negative.  The 
range of motion was from 0 to 130 degrees without pain.  Deep 
knee bending produced pain behind the patella.  The examiner 
stated that there were no additional DeLuca features.  The 
diagnosis was bilateral patellofemoral syndrome with degenerative 
change.

In August 2005, the Veteran stated that carrying excessive weight 
during his prior deployment was directly responsible for knee and 
cartilage damage.  He said he experienced excessive pain through 
load bearing and flexing his knees.  He indicated that he avoided 
stressing his knees and underwent physical therapy.  He remarked 
that he used knee braces and protectors.  He was unable to run 
for military physical training and was being discharged from the 
Army Reserve for medical unfitness.

In October 2005, the Veteran remarked that his knees had been 
subject to excessive stresses throughout his prior deployment.  
He stated that the Army had deemed him medically unfit to 
continue serving largely because of his knees.  He said that he 
had to request a medical discharge at age 56.  He reiterated that 
his current reserve profile read, "soldier does not meet medical 
retention standards."

In December 2005, the Veteran's representative emphasized that 
the Veteran wore knee braces and knee pads whenever he needed to 
kneel.  The representative also mentioned that in the Veteran's 
line of work, he often had to work in wet and slippery 
environments, climbing ladders, kneeling, squatting, and handling 
large animals.

In October 2007, the Veteran asserted that he could not fully 
extend his knee joints, and repeated movement led to pain and 
swelling.  He said that he wore prescription knee braces and was 
a candidate for knee replacement surgery.

On VA examination in November 2007, the Veteran reported that his 
knees had gotten worse.  He reported constant pain in both of his 
knees.  He particularly felt pain in the patellar grooves, 
especially with bearing weight.  He rated his pain as an eight or 
nine on a 0 (low) to 10 (high) pain scale.  He experienced 
weakness, stiffness, swelling, heat, instability, locking, 
fatigue, and lack of endurance brought on by weather pressure.  
He worried that gaining weight would increase the pressure on his 
knees.  He used hot and cold therapy and elevated his knees to 
relieve his pain.  He took Glucosamine and Chondroitin twice a 
day.  He also took Motrin daily before retiring for the night.  
He had been told by an orthopedist that he probably would need 
total knee replacements in the future.  He experienced monthly 
flare-ups that could be severe depending on his activities.  He 
used two knee braces and a cane for support.  He said he had no 
episodes of dislocation and had not been diagnosed with 
inflammatory arthritis.  He said that the effect of his condition 
on his occupation was moderate to severe, as he was on his feet 
frequently.  He had not missed any time at work.

On objective examination, the examiner could not appreciate any 
swelling of either knee.  The right knee was noted to be tender 
to palpation along the lateral aspect below the patella.  The 
examiner observed popping and cracking.  Extension of the right 
knee was from 0 to -10 degrees with no additional limitations 
with five repetitions.  The Veteran complained of pain in 
extension at 0 to 30 degrees.  Active and passive flexion of the 
right knee was from 0 to 120 degrees with complaints of pain at 
80 degrees.  There was no additional limitation of motion with 
repetition due to pain, although there was popping and cracking 
on motion.  With resistance applied, he could move only through 
30 degrees of flexion with the right knee.

Left knee extension was to -5 degrees with no popping or 
complaints of pain.  There was no additional limitation of 
extension related to repetitions due to pain.  Left knee flexion 
was from 0 to 130 degrees with complaints of pain at 80 degrees.  
No additional limitations were found due to pain with repetition.  
With resistance applied, left knee flexion was to 30 degrees, but 
no pain was described.

For each knee, there was negative varus/valgus, negative 
McMurray's sign, and a negative drawer sign.  The diagnosis was 
bilateral patellofemoral syndrome with degenerative disease.

A September 2009 private treatment record reflects a note that 
the Veteran lived with chronic pain.  He used Glucosamine and 
took ibuprofen once daily.  It was noted that the Veteran 
continued to be very active, particularly in his hobby of riding 
motorcycles.  The Veteran continued to work.  It was further 
noted that the Veteran suffered a moderate amount of pain that 
limited his activities.  The examiner found some tenderness along 
the medial and lateral joint lines bilaterally.  McMurray test on 
the left was positive for a clicking with some discomfort 
medially.  No effusions or redness was noted.  Flexion was 
recorded as from 0 to 110 degrees.  The examiner assessed chronic 
knee osteoarthritis, and noted that that the Veteran would 
continue to use knee braces for physical activity.

The above-cited evidence provides no basis for a assigning a 
higher rating for either knee under DC 5260 or DC 5261.  

Pertinent to the March 2005 claim for increase, range of motion 
testing has revealed, essentially, no limitation of extension.  
Extension has consistently been recorded as to 0 degrees (or 
better), with a single complaint of end-stage page from 30 to 0  
degrees).  As this evidence essentially renders DC 5261 
inapplicable, that diagnostic code provides no basis for a higher 
or additional rating for either knee.  

However, range of motion testing has revealed objective 
limitation of flexion, at worst, to 110 degrees.  The Board 
acknowledges that the  November 2007 VA examiner noted that the 
Veteran was able to flex his left knee to only 30 degrees; 
however, these measurements were taken with added resistance, and 
flexion of the knee should be measured without added resistance.  
See 38 C.F.R. § 4.71 Plate II.  The November 2007 VA examination 
report also reflects that, without added resistance, flexion of 
the right knee was to 120 degrees, and flexion of the left knee 
was to 130 degrees.  

The Board notes that the Veteran has asserted, and VA medical 
records reflect, his complaints of pain, increased during flare-
ups, as well as weakness, associated with each knee, and a VA 
examiner has measured the Veteran's flexion as essentially 
limited due to 80 degrees due to pain.  Clearly, these factors 
were taken into consideration in awarding a 20 percent rating for 
each knee under DC 5260.  However, no higher rating, based on 
consideration of  DeLuca and 38 C.F.R. § 4.40 and 4.45 factors, 
is assignable.  Knee flexion limited to 80 degrees simply does 
not warrant even a compensable rating under DC 5260, and there is 
no medical indication whatsoever that that Veteran's pain and/or 
weakness has been so disabling as to effectively result in 
flexion limited 15 degrees or less, which is required for the 
next higher, 30 percent rating under DC 5260. 

The Board also finds that no other diagnostic code provides a 
basis for any higher rating.  While separate ratings may be 
assignable for arthritis resulting in limited or painful pain and 
instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the 
current claim for increase, there are no specific complaints or 
medical findings of instability of either knee, notwithstanding 
the Veteran's use of knee braces.  [The Board also notes, 
parenthetically, that in a June 1998 decision-prior to the 
filing of the current claim for increase-the Board denied 
service connection for ligament laxity of each knee.]

Further, in the absence of any ankylosis or impairment of the 
tibia or fibula, evaluation of either knee under any other 
diagnostic code that authorizes a rating greater than 20 percent 
for musculoskeletal disability-here, DC 5256 or 5262-is not 
appropriate.  See 38 C.F.R. § 4.71a.   Moreover, neither knee is 
shown to involve any other factor(s) that would warrant 
evaluation of the disability under any other provision(s) of the 
rating schedule.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of either knee disability at any point 
pertinent to the March 2005 claim for increase, and that each 
claim for higher rating must be denied.  In reaching these 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating in excess of 20 percent for right patellofemoral 
syndrome, with arthritis, is denied.

A rating in excess of 20 percent for left patellofemoral 
syndrome, with arthritis, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


